Citation Nr: 0915557	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-16 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
fibromyalgia, prior to March 7, 2005.

2.  Entitlement to an evaluation greater than 10 percent for 
fibromyalgia, beginning March 7, 2005.

3.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome of the right upper 
extremity.

4.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome of the left upper 
extremity.

5.  Entitlement to an initial compensable evaluation for 
residuals of right knee anterior cruciate ligament 
reconstruction, prior to November 14, 2003.

6.  Entitlement to an evaluation greater than 10 percent for 
residuals of right knee anterior cruciate ligament 
reconstruction, beginning November 14, 2003.

7.  Entitlement to an initial compensable evaluation for a 
cervical spine spur, prior to November 14, 2003.

8.  Entitlement to an evaluation greater than 10 percent for 
a degenerative arthropathy of the cervical spine with 
spurring at C3-C4, beginning November 14, 2003.

9.  Entitlement to an initial evaluation greater than 10 
percent for a disc protrusion at L5-S1, prior to November 14, 
2003.

10.  Entitlement to an evaluation greater than 20 percent for 
a disc protrusion at L5-S1, beginning November 14, 2003.

11.  Entitlement to an initial compensable evaluation for 
shortened right leg.


INTRODUCTION

The veteran served on active duty from July 1986 to October 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  Prior to March 7, 2005, the veteran's service-connected 
fibromyalgia was manifested by headaches and joint pain not 
requiring continuous medication for control.

2.  From March 7, 2005, to March 27, 2008, the veteran's 
service-connected fibromyalgia was manifested by intermittent 
headaches and joint pain requiring medication, but not by 
depression, anxiety, or gastrointestinal symptoms. 

3.  Beginning March 28, 2008, the veteran's service-connected 
fibromyalgia is manifested by objectively documented tender 
points; fatigue; sleep disturbance; paresthesias; headaches; 
difficulty concentrating; and episodic and bilateral 
musculoskeletal symptoms, above and below the waist, located 
in both the skeletal and extremities areas, that occurred 
more than one-third of the time, and were worsened by work 
and exercise.

4.  The veteran's service-connected carpal tunnel syndrome of 
the right upper extremity is manifested by no more than mild 
incomplete paralysis of the median nerve.

5.  The veteran's service-connected carpal tunnel syndrome of 
the left upper extremity is manifested by no more than mild 
incomplete paralysis of the median nerve.

6.  Prior to November 14, 2003, the veteran's 
service-connected right knee disorder was manifested by 
flexion to 140 degrees, and extension to 0 degrees, but not 
by instability or objectively documented degenerative 
changes.

7.  Beginning November 14, 2003, the veteran's 
service-connected right knee disorder was manifested by 
degenerative changes on x-ray, flexion to 115 degrees, 
extension to -7 degrees, but not by objectively documented 
instability.

8.  Prior to September 25, 2003, the veteran's 
service-connected cervical spine disorder was manifested by 
less than slight limitation of motion.

9.  From September 25, 2003, to November 14, 2003, the 
veteran's service-connected cervical spine disorder was not 
manifested by forward flexion of the cervical spine to 40 
degrees or less, combined cervical spine range of motion of 
335 degrees or less, or by muscle spasm, guarding, localized 
tenderness, or vertebral body fracture.

10.  Beginning November 14, 2003, the veteran's cervical 
spine disorder was manifested by forward flexion of the 
cervical spine to 45 degrees, combined cervical spine range 
of motion to 330 degrees, and no evidence of muscle spasm or 
abnormal spinal curvature.

11.  Prior to September 23, 2002, the veteran's 
service-connected lumbar spine disorder was manifested by no 
more than mild intervertebral disc syndrome of the lumbar 
spine.

12.  From September 23, 2002, to September 25, 2003, the 
veteran's service-connected lumbar spine disorder was not 
manifested by symptoms consistent with incapacitating 
episodes of intervertebral disc syndrome.

13.  From September 25, 2003, to November 14, 2003, the 
veteran's service-connected lumbar spine disorder was not 
manifested by forward flexion of the lumbar spine to 60 
degrees or less, combined range of motion of the lumbar spine 
of 120 degrees or less, muscle spasm or guarding resulting in 
abnormal posture or spine curvature, or symptoms consistent 
with incapacitating episodes of intervertebral disc syndrome

14.  Beginning November 14, 2003, the veteran's 
service-connected lumbar spine disorder was manifested by 
forward flexion of the lumbar spine no less than 60 degrees, 
an absence of lumbar spine anklyosis, normal neurological 
findings, and no evidence of incapacitating episodes of 
intervertebral disc syndrome.

15.  The veteran's service-connected right leg measures 
approximately 1-inch shorter than the veteran's left leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
fibromyalgia, prior to March 7, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2008).

2.  The criteria for an evaluation greater than 10 percent 
for fibromyalgia, from March 7, 2005, to March 27, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2008).

3.  The criteria for a 20 percent evaluation, but no greater, 
for fibromyalgia, beginning March 28, 2008, are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2008).

4.  The criteria for an initial evaluation greater than 10 
percent for carpal tunnel syndrome of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).

5.  The criteria for an evaluation greater than 10 percent 
for carpal tunnel syndrome of the left upper extremity are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).

6.  The criteria for an initial compensable evaluation for 
residuals of right knee anterior cruciate ligament 
reconstruction, prior to November 14, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5261 (2008).

7.  The criteria for an evaluation greater than 10 percent 
for residuals of right knee anterior cruciate ligament 
reconstruction, beginning November 14, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5261 (2008).

8.  The criteria for an initial compensable evaluation for a 
cervical spine spur, prior to November 14, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5015, 5290 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5015, 5242 (2008).

9.  The criteria for an evaluation greater than 10 percent 
for a degenerative arthropathy of the cervical spine with 
spurring at C3-C4, beginning November 14, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015-5242 (2008).

10.  The criteria for an evaluation greater than 10 percent 
for disc protrusion at L5-S1, prior to November 14, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

11.  The criteria for an evaluation greater than 20 percent 
for disc protrusion at L5-S1, beginning November 14, 2003, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

12.  The criteria for an initial compensable evaluation for 
shortened right leg are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter 
dated in December 2003 satisfied the duty to notify 
provisions with respect to the claims for increase for 
fibromyalgia, right and left carpal tunnel syndrome, right 
knee anterior cruciate ligament reconstruction, cervical 
spine spur, and lumbar spine disc protrusion; a letter dated 
in January 2004 satisfied the provisions with respect to the 
claim for shortened right leg.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Although the December 2003 letter was 
dated subsequent to the initial adjudication of the indicated 
issues, there was no prejudice to the veteran as service 
connection was granted in the October 2002 rating decision, 
and the December 2003 letter contained the appropriate 
information with respect to substantiating a claim for an 
increased evaluation.  Moreover, the veteran had sufficient 
time in which to submit evidence pertinent to his claim prior 
to the readjudication of his claims in the July 2005, April 
2008, and October 2008 supplemental statements of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Additionally, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating, and, that to substantiate his claims, 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on his employment 
and daily life, in a May 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; he has not identified 
any postservice private medical records pertinent to his 
claims, and he has not indicated that he received treatment 
at a VA facility prior to November 2003, the date of the 
earliest VA outpatient treatment records associated with the 
claims file; the veteran indicated in a December 2003 letter 
that he had been unable to secure an outpatient appointment 
prior to that time.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The veteran was also accorded a VA joints examination in 
March 2005, a VA spine examination in March 2005 and a VA 
fibromyalgia examination in March 2008.  38 C.F.R. § 3.159(c) 
(4).  Additionally, with respect to all issues on appeal 
except for fibromyalgia, the veteran failed to report for VA 
examinations scheduled for May 2008 and August 2008; the 
veteran indicated in June 2008 that he refused to attend any 
future VA examinations because he felt they were unnecessary.  
38 C.F.R. § 3.655 (2008).  Because the veteran has appealed 
initial evaluations with respect to each of the issues on 
appeal, they are considered original claims for the purposes 
of 38 C.F.R. § 3.655.  See id.; see also Turk v. Peake, 21 
Vet. App. 565, 569 (2008).  Thus, the issues will be 
evaluated based on the evidence of record.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify 


the disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Fibromyalgia

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's-like 
symptoms.  38 C.F.R. § 4.71a.  A 10 percent evaluation is 
warranted for symptoms that require continuous medication for 
control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  A 20 
percent evaluation is warranted for symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  Id.  The 
maximum 40 percent evaluation is warranted for symptoms that 
are constant, or nearly so, and are refractory to therapy.  
Id.  Where the Schedule does not provide for a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).  Widespread 
pain means pain in both the left and right sides of the body, 
that is both above and below the waist, and that affects both 
the axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  38 C.F.R. 
§ 4.71a.



Prior to March 7, 2005

The limited evidence dated prior to March 7, 2005, does not 
reflect that the veteran's fibromyalgia was manifested by 
symptoms that required continuous medication for control.  An 
October 1994 service treatment record notes that the veteran 
had a history of fibromyalgia, experiencing polyarthralgias 
in his hands, wrists, shoulders, and toes, and a June 1995 
service treatment record revealed that the veteran's 
fibromyalgia had improved, as evidenced by a reported 
decrease in his myalgias and arthralgias.  Subsequent to 
service, the only fibromyalgia "flareup" documented by the 
evidence of record is noted in a May 2004 VA outpatient 
treatment record.  Several months later, in August 2004, the 
veteran was seen for general follow-up in a VA outpatient 
clinic; at that time, physical examination was nontender on 
all joints.  In November 2004, subsequent to an unrelated 
inpatient procedure, the veteran developed a headache that 
was treated with Zomig and hot towels.  At that time, the 
veteran indicated that he usually treated headaches with 
acetaminophen or caffeine tablets.  

Thus, although the record reflects that prior to March 7, 
2005, the veteran had occasional manifestations of 
fibromyalgia, and used specific medications to treat those 
symptoms, it does not show that continuous medication was 
required for their control, to include the headaches noted in 
the record.  For these reasons, an initial compensable 
evaluation, prior to March 7, 2005, is not warranted for 
fibromyalgia under Diagnostic Code 5025.

Beginning March 7, 2005

Evidence dated beginning in March 2005 indicates that the 
veteran's fibromyalgia symptoms required medication for 
control, such that a 10 percent evaluation was warranted.  
Specifically, April 2005, May 2005, and June 2005 VA 
outpatient treatment records reflect that the veteran was 
using various types of medication, to include gabapentin, 
Fioricet, and Topamax, for chronic pain control related to 
fibromyalgia.  Similarly, November 2006 and December 2006 VA 
outpatient treatment records show that the veteran was taking 
etodolac for fibromyalgia twice a day, and Tramadol for 
"body pain."  However, prior to March 28, 2008, the 
veteran's fibromyalgia was not so severe as to warrant a 20 
percent evaluation, as the evidence did not show the 
characteristic musculoskeletal pain and joint symptoms 
occurred more than one-third of the time, were widespread, or 
were accompanied by typically related symptoms.  For example, 
during an August 2007 VA outpatient treatment visit, the 
veteran denied depression, anxiety, gastrointestinal 
symptoms, joint swelling, redness, or pain.

However, beginning with the March 2008 VA fibromyalgia 
examination, the veteran reported symptoms of unexplained 
fatigue, sleep disturbance, paresthesias, headaches, 
difficulty concentrating, and musculoskeletal symptoms.  He 
also reported experiencing trigger point pain in the ankles, 
shoulders, and thoracolumbar spine; physical examination 
showed tender points in the trapezius, supraspinus, second 
rib, knee, thigh, clavicle, inner foot, calf, and forearm.  
Most critically, the examiner documented that the veteran's 
symptoms were episodic, bilateral, above and below the waist, 
in the skeletal and extremities areas, occurred more than 
one-third of the time, and were worsened by work and 
exercise.  Based on the clinical findings of this 
examination, a 20 percent evaluation for the veteran's 
fibromyalgia is warranted effective March 28, 2008, the date 
of the VA fibromyalgia examination reflecting the increased 
severity of the veteran's condition.  

However, the March 2008 VA examiner indicated that the 
veteran's fibromyalgia symptoms were controlled by pain 
medication, and the resulting effect of the symptoms on the 
veteran's daily activities was only moderate.  Moreover, the 
evidence does not reflect that the veteran's symptoms are 
constant.  For these reasons, an evaluation greater than 20 
percent, beginning March 28, 2008, is not warranted.

Right Carpal Tunnel Syndrome and Left Carpal Tunnel Syndrome

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2008).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle  
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

A February 1998 report of medical history reflects that the 
veteran is right-hand dominant.  Complete paralysis of the 
median nerve warrants the maximum 70 percent evaluation in 
the major hand, and a 60 percent evaluation in the minor 
hand.  Id.  Additionally, severe incomplete paralysis of the 
median nerve warrants a 50 percent evaluation in the major 
hand, and a 40 percent evaluation in the minor hand.  Id.  
Moderate incomplete paralysis of the median nerve warrants a 
30 percent evaluation in the major hand, and a 20 percent 
evaluation in the minor hand.  Id.  Mild incomplete paralysis 
of the median nerve warrants a 10 percent evaluation in 
either the major or the minor hand.  Id.  

The veteran's service treatment records include an August 
1999 electromyography showing abnormal conduction velocities, 
bilaterally, and notations that the veteran's bilateral 
carpal tunnel syndrome symptoms were improved by the use of 
cock-up splints.  The February 2000 Medical Board report 
reiterated the results of the 1999 electromyography, and 
found, on physical examination, normal muscle tone 
bilaterally, full range of motion of all upper extremity 
joints, bilaterally, and normal, symmetrical neurological 
testing, bilaterally.  Subsequent to service, the March 2005 
VA joints examination did not include clinical findings 
pertaining to the veteran's bilateral carpal tunnel syndrome, 
but the March 2005 VA spine examination report noted that the 
veteran sustained an ulnar nerve injury in a 1995 incident.  
At that time, the veteran reported occasional numbness and 
tingling along the ulnar nerve distribution, bilaterally, 
with "no particular" upper extremity weakness.  April 2006 
and October 2005 VA outpatient treatment records note that 
the veteran continued to use a transcutaneous electrical 
nerve stimulation unit for pain management.  As noted above, 
the veteran failed to report for VA examinations scheduled 
for May 2008 and August 2008.  38 C.F.R. § 3.655; see also 
Turk, 21 Vet. App. at 569.  

Based on the evidence discussed above, the record does not 
support an initial evaluation greater than 10 percent for 
carpal tunnel syndrome of the right upper extremity or of the 
left upper extremity.  Other than the objectively documented 
abnormal conduction velocities, and the subjective report of 
characteristic numbness and weakness noted at the March 2005 
VA spine examination, the remaining evidence does not reflect 
more than mild incomplete paralysis of the median nerve.  As 
there was no upper extremity weakness, no muscle atrophy, and 
no evidence that the veteran's hand strength or gripping 
ability was impaired, to include limited range of motion.  
For these reasons, an initial evaluation greater than 10 
percent for carpal tunnel syndrome of the right upper 
extremity or of the left upper extremity is not warranted.

Residuals Of Right Knee Anterior Cruciate Ligament 
Reconstruction

An October 2002 rating decision established an initial 
noncompensable evaluation for residuals of right knee 
anterior cruciate ligament reconstruction, effective 
September 10, 2002, under the provisions of Diagnostic Code 
5261, which contemplates limitation of knee extension.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  By a May 2005 
rating decision, that evaluation was increased to 10 percent, 
effective November 14, 2003, and the disorder was 
recharacterized under the hyphenated Diagnostic Code 5010-
5261, indicating that the veteran's traumatic arthritis 
resulted in his limitation of leg extension.  Id.; see also 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5010.  Diagnostic 
Code 5261 warrants a noncompensable rating if limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal leg 
flexion and extension as between 0 degrees and 140 degrees).

Initial Compensable Evaluation, Prior to November 14, 2003

The evidence dated prior to November 14, 2003, does not merit 
an initial compensable evaluation for residuals of right knee 
anterior cruciate ligament reconstruction.  There is no 
postservice evidence dated prior to November 14, 2003, but so 
that the current severity of the veteran's right knee 
disorder can be considered in relation to its history, his 
service treatment records have also been considered.  See 
38 C.F.R. § 4.1 (2008); see also Moore v. Shinseki, 555 F.3d 
1369, 1373 (Fed. Cir. 2009).  To that end, the only pertinent 
record was the January 2000 Medical Board Report, which 
indicated that the veteran's right knee range of motion was 
from 0 degrees of extension to 140 degrees of flexion.  Based 
on this evidence, an initial compensable evaluation for the 
veteran's residuals of right knee anterior cruciate ligament 
reconstruction is not warranted under either Diagnostic Code 
5261 for right leg extension or under Diagnostic Code 5260 
for right leg limited flexion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260; see also 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008). 

Other potentially applicable diagnostic codes have been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, the January 2000 Medical Board Report found 
no instability on physical examination, and right knee 
anklyosis or subluxation was not shown by the evidence of 
record.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 
(2008).  Additionally, there was no evidence of dislocation 
or removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259, 5262, 5263 (2008).  Finally, 
there is no evidence that the veteran had degenerative 
arthritis is the right knee prior to November 2003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, an 
initial compensable evaluation is not warranted prior to 
November 14, 2003, under alternative diagnostic codes.  



Increased Evaluation, Beginning November 14, 2003

As noted above, the May 2005 rating decision recharacterized 
the veteran's residuals of right knee anterior cruciate 
ligament reconstruction under the hyphenated Diagnostic Code 
5010-5261, indicating that the veteran's traumatic arthritis 
resulted in limitation of leg extension.  See 38 C.F.R. §§ 
4.27, 4.71a, Diagnostic Code 5010-5261.  To that end, the 10 
percent evaluation assigned was based on the March 2005 VA 
joints examination's x-ray showing objective evidence of 
degenerative arthritis, effective November 14, 2003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no 
evidence that an evaluation greater than 10 percent is 
warranted based on limitation of motion, as flexion of the 
leg was not limited to 30 degrees or less, and extension of 
the right leg was not limited to 15 degrees or less.  During 
the VA joints examination in March 2005, flexion was to 115 
degrees and extension was at least to the normal end point of 
0 degrees.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5261.  
Additionally, the veteran failed to report for VA 
examinations scheduled for May 2008 and August 2008.  
38 C.F.R. § 3.655; see also Turk, 21 Vet. App. at 569.  
Accordingly, VA must rate this disorder on the evidence of 
record, and an evaluation greater than 10 percent for the 
veteran's residuals of right knee anterior cruciate ligament 
reconstruction under Diagnostic Code 5010-5261 is not 
warranted.

Other potentially applicable diagnostic codes have been 
considered.  Schafrath, 1 Vet. App. at 595.  Limitation of 
flexion of the right leg was to 115 degrees on VA examination 
in March 2005, and as noted above, there is no other evidence 
documenting right leg range of motion on and after November 
14, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Right 
knee anklyosis, instability, and subluxation are not shown by 
the objective evidence of record; although the veteran 
reported subjective instability and giving way during the 
March 2005 VA joints examination, such instability and 
subluxation could not be objectively recreated on physical 
examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257.  
Moreover, because there was no objectively demonstrated 
instability of the right knee, a separate evaluation is not 
warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability).  Additionally, 
there is no evidence of dislocation or removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259, 5262, 5263.  Accordingly, an evaluation in excess of 10 
percent is not warranted under alternative diagnostic codes.

Functional Loss

The evidence of record also does not reflect that the 
veteran's residuals of a right knee anterior cruciate 
ligament reconstruction results in a level of functional loss 
meriting a compensable evaluation prior to November 14, 2003, 
or an evaluation greater than 10 percent beginning November 
14, 2003.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  The February 2000 Report of the 
Medical Board only indicated subjective knee pain.  The March 
2005 VA examination report indicated that repetitive motion 
showed fatigue, but not pain or additional limitation of 
motion, and the examiner noted that the veteran's right knee 
symptomatology did not interfere with his activities of daily 
living, or cause functional limitations with respect to 
standing or walking.  Finally, the veteran denied 
experiencing joint swelling, redness, or pain during physical 
examination conducted at a August 2007 VA outpatient visit.  
Ultimately, there is no evidence that the documented 
symptomatology constituted functional loss beyond that 
contemplated by the assigned evaluations.  See id.; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Accordingly, a 
compensable evaluation prior to November 14, 2003, or an 
evaluation greater than 10 percent beginning November 14, 
2003, is not warranted on the basis of functional loss.  

Cervical Spine Disorder

An October 2002 rating decision established an initial 
noncompensable evaluation, effective September 10, 2002, for 
a cervical spine spur under the provisions of Diagnostic Code 
5015, which contemplates benign new growths of bone.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5015 (2008).  A May 2005 
rating decision increased that evaluation to 10 percent, 
effective November 14, 2003, and recharacterized the disorder 
as degenerative arthropathy of the cervical spine with 
spurring at C3-C4 under the hyphenated Diagnostic Code 5015-
5242, indicating that the veteran's cervical vertebral bone 
spur resulted in degenerative arthritis of the cervical 
spine.  See id.; see also 38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Code 5242.  

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327, 1328-29 (Fed. Cir. 2003).  The RO addressed the 
veteran's claim for increase under both the old criteria in 
the Schedule and the current regulations.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Initial Compensable Evaluation, Prior to November 14, 2003

According to the Schedule, new benign bone growths are to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015.  Degenerative arthritis established by 
x-ray findings are rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
and a 20 percent evaluation is assigned with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to September 23, 2002, limitation of motion of the 
cervical spine was evaluated under Diagnostic Code 5290, 
which provided for 10, 20, and 30 percent evaluations for 
slight, moderate, and severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  However, manifestations of the cervical spine 
disorder prior to September 23, 2002, do not merit an initial 
compensable evaluation.  There is no postservice evidence 
dated prior to September 23, 2002, but so that the current 
severity of the veteran's cervical vertebra bone spur can be 
considered in relation to its history, his service treatment 
records have also been considered.  See 38 C.F.R. § 4.1; see 
also Moore, 555 F.3d at 1373.  To that end, the veteran's 
service treatment records generally do not reflect chronic 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 3.303(b) (2008).  Specifically, limited cervical spine 
range of motion was noted following the veteran's December 
1995 motor vehicle accident, to include as documented in 
December 1995, January 1996, and September 1998 service 
treatment records.  However, the service treatment records 
for the remainder of the veteran's service do not reflect 
limited cervical spine motion, to include the January 2000 
Medical Board Report, which noted full range of cervical 
spine motion, with no tenderness.  Moreover, there is no 
objective evidence of cervical spine arthritis; a January 
1999 cervical spine x-ray showed no bone or joint 
abnormality.  Thus, an initial compensable evaluation under 
Diagnostic Code 5015 or the related diagnostic codes is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5015, 5290.

Other potentially applicable spine diagnostic codes for this 
time period have been considered.  Schafrath, 1 Vet. App. at 
595.  But the evidence of record for this period does not 
demonstrate any fracture of a cervical vertebra, anklyosis of 
the cervical spine; or intervertebral disc syndrome of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5287, 5293 (2002).  

Additionally, the criteria for evaluating intervertebral disc 
syndrome were amended, under Diagnostic Code 5243, effective 
September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).  Consideration has also been given to whether the 
evidence of record supports an initial compensable evaluation 
under Diagnostic Code 5243 as revised.  However, there is no 
evidence reflecting that the veteran has intervertebral disc 
syndrome of the cervical spine.  See VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma, 341 F.3d at 1328-29.  
Therefore, there is no evidence to support an initial 
compensable evaluation for the veteran's cervical spine 
disorder under Diagnostic Code 5243 as revised.

Beginning September 26, 2003, limited cervical spine motion 
was evaluated under Diagnostic Code 5242.  To that end, 
Diagnostic Code 5242 is subsumed into the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242, General Rating Formula.  The General Rating Formula 
provides for a 10 percent evaluation for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 
percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Again, when the Schedule does not 
provide for a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

However, there is no evidence of record with regard to the 
veteran's cervical spine disorder dated from September 26, 
2003, to November 13, 2003.  See VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma, 341 F.3d at 1328-29.  
Therefore, there is no evidence to support an initial 
compensable evaluation for the veteran's cervical vertebral 
bone spur under the General Rating Formula during this 
period.  Moreover, because the General Rating Formula 
contemplates most diagnostic codes pertaining to the spine, 
and there is no evidence that the veteran's cervical 
vertebral bone spur is manifested by intervertebral disc 
syndrome, consideration of other relevant diagnostic codes 
pertaining to the spine is not required.  See Schafrath, 1 
Vet. App. at 595; 38 C.F.R. § 4.71a, General Rating Formula.  

Increased Evaluation, Beginning November 14, 2003

As noted above, the May 2005 rating decision increased the 
evaluation of the veteran's cervical spine disorder to 10 
percent effective November 14, 2003, and recharacterized the 
disorder as degenerative arthropathy of the cervical spine 
with spurring at C3-C4, under the hyphenated Diagnostic Code 
5015-5242.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 
5242.  However, an evaluation greater than 10 percent is not 
warranted beginning November 14, 2003, under the General 
Rating Formula.  During the March 2005 VA spine examination, 
forward flexion of the cervical spine was 45 degrees, the 
combined range of motion of the cervical spine was 330 
degrees, and there was no evidence of muscle spasm or 
abnormal spinal curvature.  Although a right-sided limp was 
noted, the examiner did not indicate that it was the result 
of the veteran's cervical spine disorder.  As noted above, 
the veteran failed to report for VA examinations scheduled 
for May 2008 and August 2008, so no additional objective 
clinical findings are of record.  38 C.F.R. § 3.655; see also 
Turk, 21 Vet. App. at 569.  

Again, because the General Rating Formula contemplates most 
diagnostic codes pertaining to the spine, and there is no 
evidence that the veteran's cervical spine disorder is 
manifested by intervertebral disc syndrome, consideration of 
other relevant diagnostic codes pertaining to the spine is 
not required.  See Schafrath, 1 Vet. App. at 595; 38 C.F.R. 
§ 4.71a, General Rating Formula.  



Functional Loss

The evidence of record also does not reflect that the 
veteran's cervical spine disorder results in a level of 
functional loss meriting a compensable evaluation prior to 
November 14, 2003, or an evaluation greater than 10 percent 
beginning November 14, 2003.  DeLuca, 8 Vet. App. at 206; 38 
C.F.R. §§ 4.40, 4.45.  The veteran's January 2000 Report of 
the Medical Board noted chronic neck pain that did not result 
in radicular symptoms or limited range of motion.  Similarly,  
the March 2005 VA examination report showed that the veteran 
had no difficulty with activities of daily living, and a 
pain- and stiffness-free range of motion that was not altered 
by repetitive motion testing.  Ultimately, there is no 
evidence that the veteran's symptomatology constitutes a 
level of functional loss beyond that contemplated by the 
currently assigned evaluations.  See id.  Accordingly, an 
evaluation greater than the compensable evaluation assigned 
prior to November 14, 2003, or the 10 percent evaluation 
assigned beginning November 14, 2003, is not warranted on the 
basis of functional loss.  

Lumbar Spine Disc Protrusion

An October 2002 rating decision established an initial 10 
percent evaluation effective September 10, 2002, for a lumbar 
spine disc protrusion at L5-S1 under the provisions of 
Diagnostic Code 5293, which contemplates intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  By a May 2005 rating decision, that evaluation was 
increased to 20 percent, effective November 14, 2003, under 
Diagnostic Code 5243, the revised diagnostic code for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  

As noted above, during the pendency of this appeal, VA twice 
revised the criteria for diagnosing and evaluating disorders 
of the spine, effective September 23, 2002 (intervertebral 
disc syndrome diagnostic code), and effective September 26, 
2003 (other spine diagnostic codes).  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma, 341 F.3d at 1328-29.  
The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 23, 2002 and 
September 26, 2003 in the adjudication of this appeal.  See 
Bernard, 4 Vet. App. at 392-94.

Initial Evaluation, Prior to November 14, 2003

Prior to September 23, 2002, Diagnostic Code 5293 provided 
for a noncompensable evaluation for postoperative, cured 
intervertebral disc syndrome; a 10 percent evaluation for 
mild intervertebral disc syndrome; a 20 percent evaluation 
for moderate intervertebral disc syndrome, with recurring 
attacks; and a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  The maximum 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Id. 

There is no postservice evidence dated prior to September 23, 
2002, but so that the current severity of the veteran's 
lumbar spine disc protrusion can be considered in relation to 
its history, his service treatment records have also been 
considered.  See 38 C.F.R. § 4.1; see also Moore, 555 F.3d at 
1373.  To that end, a December 1999 service treatment record 
showing the results of a lumbar spine multiresonant imaging 
test revealed a moderately sized broad base posterior disc 
protrusion at 
L5-S1, with potential involvement of the bilateral nerve 
roots at S1.  The January 2000 Medical Board Report cited to 
the December 1999 multiresonant imaging test results, and 
additionally noted that the veteran's symptoms included 
chronic low back pain and stiffness.  Physical examination 
showed diffuse tenderness to palpation of the low back, but 
was otherwise normal; range of motion was full, no physical 
deformity was present, and the neurological examination was 
fully within normal limits.  As this evidence does not 
reflect more than mild intervertebral disc syndrome, an 
evaluation greater than 10 percent prior to September 23, 
2002, is not warranted under Diagnostic Code 5293.

Effective September 23, 2002, the diagnostic code for 
intervertebral disc syndrome was revised to rate the syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
However, there is no evidence of record dated from September 
23, 2002, to September 25, 2003, that pertains to the 
veteran's service-connected lumbar spine disorder.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma, 
341 F.3d at 1328-29.  Therefore, the record does not support 
an initial evaluation greater than 10 percent for the 
veteran's lumbar spine disc protrusion under the criteria for 
intervertebral disc syndrome effective September 23, 2002.  

Beginning September 26, 2003, the veteran's lumbar spine disc 
protrusion was evaluated under the General Rating Formula.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating 
Formula.  The provisions of 38 C.F.R. § 4.71a indicate that 
intervertebral disc syndrome should be evaluated under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 
38 C.F.R. § 4.25 (2008).  However, there is no evidence of 
record, dated from September 26, 2003, to November 13, 2003, 
that pertains to the veteran's service-connected lumbar spine 
disorder.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma, 341 F.3d at 1328-29.  Because there is no 
evidence of record dated during that period, an initial 
evaluation greater than 10 percent for the veteran's lumbar 
spine disc protrusion, prior to November 14, 2003, is not 
warranted under the General Rating Formula or the Formula for 
Rating Intervertebral Disc Syndrome.  For the same reason, 
consideration of other relevant diagnostic codes pertaining 
to the spine is not required.  See Schafrath, 1 Vet. App. at 
595; 38 C.F.R. § 4.71a, General Rating Formula.

Increased Evaluation, Beginning November 14, 2003

A 20 percent evaluation for the veteran's lumbar spine disc 
protrusion was assigned effective November 14, 2003, under 
the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, General Rating Formula.  The General Rating 
Formula provides for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Additionally, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable anklyosis of the entire thoracolumbar 
spine, a 50 percent evaluation is warranted for unfavorable 
anklyosis of the entire thoracolumbar spine, and the maximum 
100 percent evaluation is warranted for unfavorable anklyosis 
of the entire spine.  Id.  Because the General Rating Formula 
is identical for all diagnostic codes pertaining to the spine 
other than for intervertebral disc syndrome, consideration of 
other relevant diagnostic codes pertaining to the spine is 
not required.  See Schafrath, 1 Vet. App. at 595; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 
5242.

The evidence does not support an evaluation greater than 20 
percent for the veteran's lumbar spine disorder beginning 
November 14, 2003.  Forward flexion of the thoracolumbar 
spine was not limited to 30 degrees or less at any time 
beginning November 14, 2003; flexion was noted to be normal 
during a February 2004 VA outpatient visit,  and to 60 
degrees at the March 2005 VA examination.  Moreover, 
favorable anklyosis of the thoracolumbar spine was not shown.  
As noted above, the veteran failed to report for VA 
examinations scheduled for May 2008 and August 2008, so no 
additional objective clinical findings.  38 C.F.R. § 3.655; 
see also Turk, 21 Vet. App. at 569.  For these reasons, an 
evaluation greater than 20 percent is not warranted for the 
veteran's lumbar spine disc protrusion under the General 
Rating Formula.

A Note to the General Rating Formula directs that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  To that 
end, the veteran denied experiencing bladder or bowel 
dysfunction during both the March 2005 VA examination and a 
July 2005 VA outpatient visit; although the veteran reported 
rare urinary dribbling, this was not showed to be related to 
his lumbar spine disorder.  He also reported during the March 
2005 VA examination that he did not experience erectile 
dysfunction related to his lumbar spine disorder.  
Additionally, the February 2004 and June 2005 VA outpatient 
treatment records showed normal neurological findings, as did 
the neurological testing conducted at the March 2005 VA 
examination.  Thus, separate evaluations for neurological 
abnormalities, to include bladder, bowel, or erectile 
dysfunction are not warranted.

The provisions of 38 C.F.R. § 4.71a indicate that 
intervertebral disc syndrome should be evaluated under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome, whichever method result in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 
38 C.F.R. § 4.25.  With respect to evaluating the veteran's 
intervertebral disc syndrome under the General Rating 
Formula, the decision above has found that the evidence of 
record beginning November 14, 2003, warrants a 20 percent 
evaluation for the veteran's lumbar spine disc protrusion, 
but does not warrant separate evaluations for any related 
neurological abnormalities.  Thus, the "combined" 
evaluation is the 20 percent evaluation assigned under the 
General Rating Formula.  

The Formula for Rating Intervertebral Disc Syndrome rates 
intervertebral disc syndrome on the total duration of 
incapacitating episodes over the past 12 months.  A 20 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  Id.  A 40 percent evaluation is warranted when there 
is intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Id.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Applying the evidence of record to the Formula for Rating 
Intervertebral Disc Syndrome, an evaluation greater than the 
20 percent beginning November 14, 2003, is not warranted.  
The March 2005 VA examiner noted that the veteran did not 
indicate any episodes of incapacitation over the past year 
that were prescribed by a physician.  Within the remainder of 
the evidence, the veteran does not allege, and the evidence 
does not reflect, that he experienced incapacitating episodes 
as defined by the Formula for Rating Intervertebral Disc 
Syndrome that lasted more than a total of 4 weeks over a 
period of 12 months.  Id.  Thus, evaluating the veteran's 
lumbar spine disc protrusion under the Formula for Rating 
Intervertebral Disc Syndrome does not result in a higher 
evaluation than when the evaluations assigned to the 
neurological and orthopedic manifestations of the veteran's 
lumbar spine disc protrusion under the General Rating Formula 
are combined.  

Functional Loss

The evidence of record also does not reflect that the 
veteran's lumbar spine disorder results in a level of 
functional loss meriting an evaluation greater than 10 
percent prior to November 14, 2003, or greater than 20 
percent on and after November 14, 2003.  DeLuca, 8 Vet. App. 
at 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The November 1999 
Report of Medical Examination and the January 2000 Report of 
Medical Board noted that the veteran's current symptoms 
included chronic low back pain and stiffness, but the 
physical examination did not reflect that these contributed 
to functional loss or interfered with the veteran's 
activities of daily living.  Moreover, although a June 2005 
VA outpatient treatment record noted that parts the veteran's 
lumbar spine range of motion were reduced in extremes of 
flexion and extension, the degree to which the lumbar spine 
ranges of motion were additionally limited was not specified.  
While a February 2004 VA outpatient treatment record noted 
that the veteran experienced stiffness that almost caused him 
to fall, it was noted that this happened only occasionally.  
The March 2005 VA examiner noted that repetitive motion on 
examination caused increased pain, but that pain did not 
result in additional limitation of motion.  Ultimately, any 
functional loss does not exceed that already contemplated by 
the evaluations assigned for the rating periods in question.  
See id.  Accordingly, increased evaluations on the basis of 
functional loss are not warranted.  

Shortened Right Leg

The veteran's shortened right leg is evaluated under the 
provisions of Diagnostic Code 5275 which contemplates 
shortening of the bones of the lower extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  A 10 percent evaluation is 
warranted when the shortening is from 1-1/4 to 2 inches (3.2 
centimeters to 5.1 centimeters); a 20 percent evaluation is 
warranted when the shortening is from 2 to 2-1/2 inches (5.1 
centimeters to 6.4 centimeters); a 30 percent evaluation is 
warranted when the shortening is from 2-1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters), and the maximum 40 percent 
evaluation is warranted when the shortening is from 3 to 3-
1/2 inches (7.6 centimeters to 8.9 centimeters).  Where the 
Schedule does not provide for a noncompensable evaluation for 
a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Ratings based on shortening 
of the leg may not be combined with other ratings for 
fracture or faulty union in the same extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275, Note.

In this case, the evidence does not support an initial 
compensable evaluation for the veteran's shortened right leg.  
Service treatment records dated from September 1997 to August 
1999 show that the veteran's right leg measured from 1/8 inch 
to 1/2 inch shorter than his left.  At February 2004, March 
2004, and May 2005 VA outpatient visits subsequent to 
service, the veteran's right leg was measured as being 1/2 
inch shorter than his left.  During the March 2005 VA joints 
examination and a June 2005 VA outpatient treatment visit, 
the discrepancy was noted to be a full 1 inch.  All of these 
records with the exception of the February 2004 VA outpatient 
treatment record noted that the veteran was provided with a 
heel lift insert for his right shoe, and the veteran reported 
in June 2005 that the heel lift resulted in a significant 
improvement in his back and leg pain.  As noted above, the 
veteran failed to report for VA examinations scheduled for 
May 2008 and August 2008.  38 C.F.R. § 3.655; see also Turk, 
21 Vet. App. at 569.  

To that end, the record reflects that the veteran's right leg 
has been measured as, at most, 1 inch shorter than his left 
leg.  Accordingly, because the evidence does not show that 
the veteran's right leg has been measured as at least 1 1/4 
inches shorter than his left, an initial compensable 
evaluation is not warranted under Diagnostic Code 5275.  
Moreover, although other diagnostic codes under 38 C.F.R. 
§ 4.71a have been considered, none of these apply to the 
veteran's shortened right leg disability, or would provide a 
compensable evaluation with respect to same.  See Schafrath, 
1 Vet. App. at 595 (1991).

Extraschedular Considerations

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).  

With respect to the veteran's fibromyalgia, the Board finds 
that the veteran's disability picture is not so unusual or 
exceptional in nature as to render inadequate the ratings 
assigned.  This disorder is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id.  As noted above, prior to March 7, 2005, continuous 
medication was not required to control the veteran's 
fibromyalgia symptoms.  Although continuous medication was 
required from March 7, 2005, to March 27, 2008, the veteran's 
symptoms did not occur more than one-third of the time and 
were not widespread through the body.  Finally, even though 
the veteran's symptoms were widespread and occurred more than 
one-third of the time beginning March 28, 2008, they were not 
noted to be constant, or occurring almost all of the time.  
Thus, when comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are congruent with the disability 
picture represented by the assigned ratings, as they 
reasonably describe the veteran's disability level and 
symptomatology for the rating periods in question.  
Therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.

With respect to the veteran's bilateral upper extremity 
carpal tunnel syndrome, the Board finds that the veteran's 
disability picture is not so unusual or exceptional in nature 
as to render inadequate the ratings assigned.  Carpal tunnel 
syndrome is evaluated as paralysis of the median nerve 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id.  The 1999 inservice 
electromyography showed objective evidence of abnormal 
conduction velocities, bilaterally, but there was no evidence 
of abnormal muscle tone, strength, or sensory perception to 
demonstrate more than mild incomplete paralysis of the median 
nerve.  Thus, when comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are congruent with the disability 
picture represented by the assigned ratings, as they 
reasonably describe the veteran's disability level and 
symptomatology for the rating period in question.  Therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.71a, Diagnostic Code 8515.

With respect to the veteran's right knee anterior cruciate 
ligament reconstruction residuals, this disability picture is 
not so unusual or exceptional in nature as to render 
inadequate the ratings assigned.  This disorder is evaluated 
as limitation of extension of the right leg pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5261, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by this 
disability.  Id.  As noted above, the right leg extension was 
within normal limits at the January 2000 Report of Medical 
Board and on VA examination in March 2005, and there was no 
objectively documented instability during either appeal 
period Moreover, for the reasons noted above, the functional 
loss reported by the veteran does not exceed that already 
contemplated by the assigned ratings.  Thus, when comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
congruent with the disability picture represented by the 
assigned ratings, as they reasonably describe the veteran's 
disability level and symptomatology for the rating periods in 
question.  Therefore, a schedular evaluation is adequate and 
no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The disability picture with respect to the veteran's cervical 
spine disorder is not so unusual or exceptional in nature as 
to render inadequate the ratings assigned.  This disorder is 
evaluated as benign new growths of bone pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015, and limitation of motion of 
the cervical spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 (prior to September 26, 2003) and 5243 (beginning 
September 26, 2003), the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id.  Prior 
to September 23, 2002, there was no chronic limitation of 
motion of the cervical spine documented in the record, and no 
evidence of intervertebral disc syndrome of the cervical 
spine noted in the record at any time.  Beginning September 
26, 2003, range of motion testing showed cervical spine 
flexion of more than 40 degrees, and combined cervical spine 
motion of more than 330 degrees.  At no time was there 
evidence of muscle spasm or abnormal spine curvature.  
Moreover, for the reasons noted above, the functional loss 
reported by the veteran does not exceed that already 
contemplated by the assigned ratings.  Thus, when comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
congruent with the disability picture represented by the 
assigned ratings, as they reasonably describe the veteran's 
disability level and symptomatology for the rating periods in 
question.  Therefore, a schedular evaluation is adequate and 
no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5015.

The disability picture with respect to the veteran's lumbar 
spine disorder is not so unusual or exceptional in nature as 
to render inadequate the ratings assigned.  This disorder is 
evaluated as intervertebral disc syndrome of the lumbar spine 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (prior 
to September 23, 2002) and 5243 (beginning September 23, 
2002), the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  Prior to 
September 23, 2002, there was objective evidence of 
intervertebral disc syndrome, but it was not more than mild, 
as there was no abnormal range of motion of the lumbar spine, 
abnormal neurological findings, or physical abnormalities.  
The evidence of record also does not reflect that the veteran 
experienced incapacitating episodes as defined by the 
relevant regulations, and record shows that lumbar spine 
flexion was never limited to less than 60 degrees, with no 
evidence of anklyosis.  Moreover, for the reasons noted 
above, the functional loss reported by the veteran does not 
exceed that already contemplated by the assigned ratings.  
Thus, when comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are congruent with the disability 
picture represented by the assigned ratings, as they 
reasonably describe the veteran's disability level and 
symptomatology for the rating periods in question.  
Therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, with respect to the veteran's shortened right leg, 
the Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the ratings assigned.  This disorder is evaluated as 
shortening of bones of the lower extremity pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5275, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by this 
disability.  Id.  The schedular criteria are clearly based on 
the leg length discrepancy, and while higher evaluations are 
available for greater leg length discrepancies, a shortening 
of more than one inch is not shown in the evidence of record 
with respect to the veteran's disability.  Thus, when 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
veteran's symptoms are congruent with the disability picture 
represented by the assigned rating, as they reasonably 
describe the veteran's disability level and symptomatology 
for the rating period in question.  Therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5275.

Thus, based on the evidence of record, the Board finds that 
no part of the veteran's disability picture, based on each of 
the service-connected disorders discussed above when 
considered individually, can be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met with respect to any 
of the service-connected disorders discussed above, and 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating for any of 
those disorders.  Thun, 22 Vet. App. at 115.

By this decision, a 20 percent evaluation has been assigned 
effective March 28, 2008, for the veteran's fibromyalgia.  
The preponderance of the evidence is against ratings in 
excess of those currently assigned with respect to any period 
on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation prior to March 7, 2005, for 
fibromyalgia is denied.

An evaluation greater than 10 percent, from March 7, 2005, to 
March 27, 2008, for fibromyalgia is denied.

An evaluation of 20 percent, but no greater, beginning March 
28, 2008, for fibromyalgia is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An initial evaluation greater than 10 percent for carpal 
tunnel syndrome of the right upper extremity is denied.

An initial evaluation greater than 10 percent for carpal 
tunnel syndrome of the left upper extremity is denied.

An initial compensable evaluation for residuals of right knee 
anterior cruciate ligament reconstruction, prior to November 
14, 2003, is denied.

An evaluation greater than 10 percent for residuals of right 
knee anterior cruciate ligament reconstruction, beginning 
November 14, 2003, is denied.

An initial compensable evaluation for a cervical spine spur, 
prior to November 14, 2003, is denied.

An evaluation greater than 10 percent for a degenerative 
arthropathy of the cervical spine with spurring at C3-C4, 
beginning November 14, 2003, is denied.

An initial evaluation greater than 10 percent for disc 
protrusion at L5-S1, prior to November 14, 2003, is denied.

An evaluation greater than 20 percent for disc protrusion at 
L5-S1, beginning November 14, 2003, is denied.

An initial compensable evaluation for shortened right leg is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


